On Applic.tion roe Rehearing.
Mare, J.
Counsel for appellees bases his application for rehearing mainly on the ground that our decree disposes of the case on the merits; whereas the judgment appealed froin was rendered on exception to the jurisdiction of the parish court ralione materias.
The parish court erred in maintaining this exception. That court had granted an order of sale, at the instance of Leo Ditch, in bis capacity as administrator; and no other court had jurisdiction to enjoin that sale.
We have decided that Leo Ditch is not administrator; and he can not proceed with the sale. There is no issue of law or of fact upon which the order of sale enjoined in this case could be enforced or justified ; and as the parish court had jurisdiction to grant the injunction, there is nothing now to be tried and the injunction is perpetuated, ex necessitate.
The rehearing is refused.